DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for calibrating,” “means for receiving,” “means for comparing,” and “means for causing a transition” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “calibrating,” “receiving,” “causing a transition” and “comparing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 93 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
the receiver or smart device in ¶230 is the means for receiving, comparing and transitioning.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79 and 92 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear when “during sensor wear” is recited is this referring to the glucose sensor. It is presumed that this sensor is the glucose sensor but it should be amended to say “during wear of the glucose sensor.” It is unclear if “the sensor data” in the newly added limitation is referring to the measurement data from the glucose sensor that is recited earlier or different sensor data. For claim 79, it is unclear if the measurement data recited in the seventh to last line is the same measurement data from the glucose sensor recited earlier in the claim or if this is a new set of measurement data. Similarly, is the usability data recited in the last line usability of the new measurement data or the usability data determined earlier regarding the transition?
The term "substantially" in claims 79, 92 and 93 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close the sensor data would have to be to be substantially equivalent to the calibration value.
Claims 83 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the received or determined data” but it is unclear if this is that same as the received or determined usability data.
Claim 83 and 84 recite the limitation "the received or determined data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the initial mode” is referring to the initial calibration mode or something else.
Claim 86 recites the limitation "the initial mode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 89 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the determining data” refers to the determined second usability data or some other determined data.
Claim 89 recites the limitation "the determining data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 79, 81-89 and 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, JR et al. US 2009/0112478 in view of Varsavsky et al. US 2015/0164387 and Mastrototaro et al. US 20150217051.
Regarding claim 79 and 92-93, Mueller discloses a method of continuous glucose monitoring in which a continuous glucose monitor is in signal communication with a glucose sensor through sensor electronics and wherein the continuous glucose monitor is operating in an initial mode of calibration, the method comprising:
receiving measurement data indicative of a subject glucose concentration measured by the glucose sensor ([¶160] ISIG), 
calculating a clinical value of the measurement data based on an initial mode of calibration ([¶62,156]), and 
displaying the calculated clinical value on a user interface ([¶62,156] a first mode takes readings and converts them to concentration values and displays them); 
receiving or determining usability data indicative of a usability of the measurement data ([¶160] ISIG signal changes that are abnormal and the integrity checks cause the change in mode); 
comparing the received or determined usability data to one or more transition criteria ([¶160] the modes have thresholds based on the checks); 

responsive to the determining, causing a transition to a new mode of calibration ([¶162-164]) 
calibrating the continuous glucose monitor according to the new mode of calibration wherein the new mode of calibration is a user-dependent mode in which the calibrating uses a calibration value from an external blood glucose meter ([¶162-164]  the device transitions to a new calibration mode when the sensor fails the integrity check. Specifically in this mode, referred to as probation or sleep, the sensor is checked against a reference measurement. ¶174 in the event of rapid change an external reference can be used to calibrate the device) 
e. receiving measurement data indicative of the subject glucose concentration measured by the glucose sensor, calculating a clinical value of the measurement data based on the new mode of calibration, and displaying the calculated clinical value on a user interface ([¶164] the sensor can then enter into normal operation again), 
such that the continuous glucose monitor operates in a calibration mode according to the measurement data usability ([¶164] the probation or sleep modes).  
Mueller does not disclose the first mode of calibration is self-calibration based on a prior data. Varsavsky teaches a sensor that has an initial mode that is a factory calibration ([¶688,689] bench testing data and EIS behavior is used to set the initial calibration [¶455] factory calibration factor). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Mueller with the factory calibration of Varsavsky in order to minimize reliance on blood glucose meter readings for calibration ([¶688])

Regarding claim 81, Mueller discloses in the calibration mode of user-dependent calibration, the user interface is configured to prompt a user to enter a calibration value from an external blood glucose meter ([¶164]).  
Regarding claims 82, Mueller discloses, the new mode of calibration is user-dependent calibration, and wherein the received or determined data indicates that the usability of the measurement data has decreased over time ([¶146,162] the integrity checks are over time and indicate a decrease in usability). 
Regarding claim 83, Mueller discloses the received or determined data indicates a fault or error associated with the glucose sensor ([¶153,156,160] the data integrity is checked).  
Regarding claim 84, Mueller discloses the received or determined data and the transition criteria include one or more parameters selected from the group consisting of accuracy, reliability, stability, or confidence ([¶154] the integrity check determines accuracy and usability changes).  
Regarding claim 85, Mueller discloses wherein the received or determined data corresponds to a level of noise or to one or more faults detected in the measurement data, and wherein the transition criteria is a threshold level of noise or a predetermined type or level of fault ([¶160] integrity threshold).  
Regarding claim 86 and 87, Mueller discloses in the initial mode the received or determined usability data indicates sufficient usability of the measurement data to enable use of the continuous glucose monitor in a therapeutic mode, wherein the use of the continuous glucose monitor in the  in the therapeutic mode comprises transmitting a signal corresponding to the clinical value to a medicament pump or pen ([¶65] in the self-calibration mode the data from the glucose monitor is used by a pump [¶162] the user dependent mode does not transmit or display data so it is considered a nontherapeutic mode but measurements are still determined).  
 Regarding claim 88 and 89, Mueller discloses the method further comprises receiving entry of the calibration value from the external blood glucose meter, further comprising receiving or determining second usability data indicative of a usability of the measurement data in the new mode of calibration, the second data including the calibration values from the external blood glucose meter, determining that the second usability data indicates sufficient usability of the measurement data to re-enable use of the continuous glucose monitor in the therapeutic mode, causing a transition back to the initial mode of calibration whereby the use of calibration values from an external blood glucose meter results in increased accuracy, including for therapeutic use ([¶162-165]).-7- Application No.: 14/862079 Filing Date: September 22, 2015  
Regarding claim 91, Mueller discloses comparing the received or determined usability data to the one or more transition criteria is based at least in part on a decision support mode of the continuous glucose monitor, wherein the decision support mode is selected from the group 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1/12/21 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
                                                                                                                                                                                                    /TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791